Filed 1/21/22 P. v. Brennan CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B306929
                                                           (Super. Ct. No. 17F-03474)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

MATTHEW SHANE
BRENNAN,

     Defendant and Appellant.


             Matthew Shane Brennan appeals from the judgment
after a jury convicted him of first degree residential burglary
(Pen. Code, §§ 459, 460, subd. (a)) and theft from an elder (Pen.
Code, § 368, subd. (d)). The trial court sentenced him to four
years in state prison. Brennan contends the judgment should be
reversed because the court erroneously admitted impeachment
evidence. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
                     The burglary of S.E.’s home
             In February 2017, Brennan helped a contractor
install lights on S.E.’s garage. A few days later, S.E. left her
house around 9:00 a.m. to run some errands. When she returned
two hours later, a white truck was parked in her driveway. She
honked her horn and Brennan came around the corner. S.E. was
not surprised to see him because the contractor had promised to
send someone out that day to pick up a door lying in the side yard
of her house. S.E. told Brennan that he was blocking access to
her garage. He apologized, got into his truck, and drove away.
             S.E. went inside and ate lunch. When she finished,
she went outside, and in the side yard she saw that two safes
normally stored in a bedroom closet were sitting on the ground.
Her bedroom window screen had been removed and the window
was open. The side gate, which was usually locked, was also
open.
             S.E. called her contractor and explained what she
had seen. She also told him that she had seen Brennan at her
house that morning. The contractor went to S.E.’s house and
inspected the damage. He then called the police.
             S.E. told the responding officer that she recognized
Brennan’s truck because he had parked it on the street a few
days earlier when installing the lights on her garage. She was
certain that the person she had seen that morning was Brennan.
She picked Brennan out of a photographic lineup the next day.
               Motion to admit impeachment evidence
             Prosecutors charged Brennan with burglary and
theft. Prior to trial, they moved to admit evidence of Brennan’s
two prior convictions and his conduct in a 2018 case for




                                2
impeachment purposes. The trial court denied the motion with
respect to the 2018 case. The jury was subsequently unable to
reach a unanimous verdict, and the court declared a mistrial.
             Prior to retrial, prosecutors again moved to admit
evidence related to Brennan’s conduct in the 2018 case, but this
time limited the scope of the evidence to the fact that Brennan
lied to the investigating officer. At the hearing on the motion the
trial court noted that it had not admitted the evidence in
Brennan’s first trial, but “having . . . sat through all the evidence
in the prior trial, [it was] apparent . . . that [Brennan’s]
credibility [was] basically the crux of the case.” The probative
value of the evidence was thus “higher than [the court] previously
appreciated.” Additionally, this time prosecutors sought to
present “a pared-down portion of [Brennan’s] alleged bad acts,”
which went “to the heart of the credibility issue and [didn’t]
necessarily present too much information that would lead a jury
to make improper or draw improper conclusions.” The court
granted prosecutors’ motion to admit the evidence.
                                 Trial
             At trial, Brennan admitted that he owned a white
truck, but denied that he was at S.E.’s house on the morning of
the burglary. He said that the other men who helped to install
the lights on S.E.’s garage also drove white trucks.
             Brennan said that he had worked on S.E.’s house
twice, once in 2016 and once in 2017. He had never seen safes
inside her home, had never been in her side yard, and had never
been in her bedroom. His boss had never asked him to pick up a
door from S.E.’s home.
             Brennan said that his house was vandalized the
same morning S.E.’s house was burglarized. He called police and




                                 3
an officer arrived around 10:00 a.m. The officer left a half-hour
later, and Brennan arrived at work around 11:00 a.m.
             Brennan admitted that he stole from his employer in
1999 and passed a bad check in 2012. He also acknowledged that
prosecutors had charged him with making a threatening phone
call and sending threatening texts and emails to an ex-girlfriend
and her new boyfriend. Brennan said that he had spoken with a
sheriff’s deputy about these charges, but denied lying to him. He
said that the last time he contacted his ex-girlfriend and her
boyfriend was January 21 or 22, 2018. He acknowledged that
multiple emails and texts were sent from his accounts after that
date but did not know if he had sent them.
             The deputy testified that he listened to several
threatening voicemails left for Brennan’s ex-girlfriend and her
boyfriend. He recognized Brennan’s voice on the messages. The
deputy later determined that the messages had been sent from
Brennan’s phone on January 26, 2018.
                            DISCUSSION
             Brennan contends the trial court prejudicially erred
when it permitted prosecutors to present impeachment evidence
in his second trial that had been excluded in his first. We
disagree.
             “A witness may be impeached with any prior conduct
involving moral turpitude whether or not it resulted in a felony
conviction, subject to the trial court’s exercise of discretion under
Evidence Code section 352.” (People v. Clark (2011) 52 Cal.4th
856, 931.) “When determining whether to admit a prior
conviction for impeachment purposes, the court should consider,
among other factors, whether it reflects on the witness’s honesty
or veracity, whether it is near or remote in time, whether it is for




                                  4
the same or similar conduct as the charged offense, and what
effect its admission would have on the defendant’s decision to
testify.” (Ibid.) “Additional considerations apply when the
proffered impeachment evidence is misconduct other than a prior
conviction . . . because such misconduct generally is less
probative of immoral character or dishonesty and may involve
problems involving proof, unfair surprise, and the evaluation of
moral turpitude.” (Id. at pp. 931-932.) A court “‘should [thus]
consider with particular care whether the admission of such
evidence might involve undue time, confusion, or prejudice [that]
outweighs its probative value.’ [Citation.]” (Id. at p. 932.) We
review for abuse of discretion. (Ibid.)
             There was no abuse of discretion here. Brennan
testified that he was not at S.E.’s house the day it was
burglarized, but rather was at home and then working at another
job. His credibility was thus central to the case. And as he
concedes in his opening brief, whether he lied to a sheriff’s deputy
about voicemails he left his ex-girlfriend and her boyfriend
“would be pertinent to his credibility as a witness.” (See, e.g.,
People v. Sanchez (2019) 7 Cal.5th 14, 58 [evidence that
defendant lied probative of credibility].)
             The trial court properly weighed the probative value
of this impeachment evidence against the risk of prejudice, undue
consumption of time, and confusion of the issues. (Evid. Code,
§ 352.) It found that the risk of undue prejudice was low, as
prosecutors limited the impeachment evidence to the fact that he
may have lied to the deputy. Presentation of the evidence would
not consume much time, as the deputy was going to testify only
on rebuttal. And it was unlikely to confuse the issues, as the




                                 5
testimony was brief and focused on a single act unrelated to the
burglary at S.E.’s home.
             Without citing any authority, Brennan counters that
the trial court’s decision to change its ruling from excluding the
impeachment evidence in his first trial to admitting it in his
second demonstrates that the latter ruling was based on a
misunderstanding or misapplication of the law. But courts have
broad discretion to reconsider previous rulings. (People v.
Castello (1998) 65 Cal.App.4th 1242, 1246.) And the record
shows that the court below weighed the relevant factors before
admitting the impeachment evidence in Brennan’s second trial.
No more was required. (People v. Williams (1997) 16 Cal.4th 153,
214.)
                            DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                6
                  Craig B. Van Rooyen, Judge

           Superior Court County of San Luis Obispo

                ______________________________


            Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and Colleen M.
Tiedemann, Deputy Attorneys General, for Plaintiff and
Respondent.